iHw-m
                        ELECTRONIC RECORD



                                                                Intoxication
COA#      04-13-00637-CR                       OFFENSE:         Manslaughter

          Jeffrey Theisen v. The State of
STYLE: Texas                                   COUNTY:          Bexar

COA DISPOSITION:     Affirmed                  TRIAL COURT:     399th District Court


DATE: 10/08-2014                Publish: NO    TCCASE#:         2012CR2446




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                        CCA#:              l«Hft-H
                                    Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:     O^llt JZPlT                                SIGNED:                      PC:_
JUDGE:      fijbs. /^u^l.                            PUBLISH:                    DNP:




                                                                                   MOTION FOR

                                            REHEARING IN CCA IS:

                                            JUDGE: